Exhibit 10.1

AudioStocks, Inc. Agreement

June 25, 2007

[g175761kgi001.jpg]

SERVICES AGREEMENT

This agreement (the “Agreement”) is entered into on June 25, 2007 in order to
induce AudioStocks, Inc., a Delaware corporation, whose corporate address is
2038 Corte del Nogal, Suite 110, Carlsbad, California 92011 (“AudioStocks,
Inc.”), to perform substantially all of the following services (hereinafter
“Services”) for Crdentia Corp., a Delaware corporation, whose corporate address
is 5001 LBJ Freeway, Suite 850, Dallas, Texas 75244 (“Participant”).

A. Services. During the Term (as defined below) of this Agreement, AudioStocks,
Inc. shall endeavor to provide the following services (the “Services”).
AudioStocks, Inc. shall commence performance of services (“Commence
Performance”) by taking any one of the following actions:

·                Participant will be introduced to AudioStocks, Inc.’s broker
dealer, market maker, investment bank and institutional relationships.

·                AudioStocks may contract, manage and coordinate with additional
firms in an effort to maximize shareholder development and market awareness and
deliver the services through multiple marketing channels.

·                An independent Certified Financial Analyst will prepare a
research report.

·                A feature placement on the www.AudioStocks.com website.

·                Interviewing key executives one-on-one by an AudioStocks, Inc.
financial reporter. A press release shall be approved and issued by the
Participant over the major news and financial newswires directing investors to
the Participant’s section of the AudioStocks.com website which will list a brief
profile, key products and services that Participant offers, and have all of the
latest Participant press releases.

·                Up to twelve (12) AudioNews™ interviews.

·                Direct e-mail to targeted opt-in interest-based groups.

·                Daily access to a personal shareholder communications manager.

·                A corporate fact sheet will be distributed via e-mail to
AudioStocks.com opt-in users.

·                Posting of Participant corporate documents on the AudioStocks
website.

·                Posting of Participant logo, executive photographs and
biographies.

·                AudioStocks, Inc. shall provide Participant with a confidential
electronic link, enabling Participant to track visitors to the AudioStocks.com
website. AudioStocks, Inc. will track the number of people that have visited
Participant’s company link, the specific titles of and numbers of press releases
that have been accessed, and the number of people that have requested
information about Participant.

·                We will assign a member of the AudioStocks team to act as the
Participant’s shareholder communications account executive. The account
executive will be in charge of managing the day-to-day aspects of the
AudioStocks strategy, including receiving telephone inquiries about Participant
and following up with those parties that have made inquiries.

AudioStocks, Inc.

 

Participant

 

1


--------------------------------------------------------------------------------


B.                                      Consideration. In consideration of
AudioStocks, Inc. providing the aforementioned Services, within 5 business days
of the execution of this Agreement, Participant shall tender payment(s)
(hereinafter referred to as “Compensation”‘) as follows:

(1)                                     Cash Payment.  The Participant shall
cause to be delivered to AudioStocks, Inc.  $80,000 in cash payments as follows:

(a)                                     Cash Payment One.   $40,000 upon
execution of the Agreement.

(b)                                    Cash Payment Two.   $40,000 by or before
August 25, 2007.

(2)                                     Restricted Common Stock. The Participant
shall cause to be delivered to AudioStocks, Inc., 1,247,500 shares of the
Participant’s restricted common stock (the “Restricted Stock”) as follows:

(a)                                     Restricted Payment One.   975,000 shares
upon execution of the Agreement.

(b)                                    Restricted Payment Two.  272,500 shares
by or before August 25, 2007.

(3)                                     Common Stock Purchase Warrants. The
Participant shall cause to be delivered to AudioStocks, Inc., Common Stock
Purchase Warrants (the “Warrants” attached hereto as Exhibit A) to purchase up
to 1,000,000 shares of the Participant’s common stock at a purchase price of
$0.60 per share.

C.                                      Term of the Agreement. This Agreement
shall commence on the date first set forth above and shall terminate 365 days
thereafter (the “Term”). Participant may terminate this Agreement with thirty
(30) days notice for any reason. In the event of a material breach of this
Agreement by AudioStocks, Inc., Participant shall provide AudioStocks, Inc. with
notice of the material breach. AudioStocks, Inc. shall have ten (10) days from
such notice to cure the material breach. Participant may terminate this
Agreement immediately if such breach remains uncured after the expiration of
such ten (10) day period.

D.                                    Compensation Terms. Once Compensation has
been issued and tendered (and physically received by AudioStocks, Inc.), such
Compensation shall be irrevocable and considered earned, due and payable to
AudioStocks, Inc., without any security interests, liens, claims or other
encumbrances. AudioStocks, Inc. does not offer any refunds after ten (10) days
subsequent to AudioStocks, Inc. commencing performance as defined in this
Agreement. Any Compensation, including any securities issued pursuant to this
Agreement, shall be freely assignable by AudioStocks, Inc. Any dispute arising
in connection with this Agreement shall be resolved by litigation filed in
Superior Court in the County of San Diego, State of California. Any such
litigation shall be adjudicated in accordance with the laws of the State of
California in a “bench trial” before a judge. Both AudioStocks, Inc. and
Participant expressly waive their right to a jury trial.

E.                                      Performance of Services. AudioStocks,
Inc. shall, to the best of its ability, render the Services in a timely and
professional manner consistent with industry standards and the terms of this
Agreement by the completion dates set forth in writing and mutually and
reasonably agreed to by the Parties hereof. AudioStocks, Inc. agrees that during
the term of this Agreement it will not accept work from a

 

AudioStocks, Inc.

 

Participant

 

2


--------------------------------------------------------------------------------


direct competitor of Participant. AudioStocks, Inc.’s relationship with the
Participant shall be that of an independent contractor and nothing in this
Agreement shall be construed to create a partnership, joint venture, agency or
employer-employee relationship between the parties. AudioStocks, Inc. is not the
agent of Participant and is not authorized and shall not have any authority to
make any representation, contract or commitment on behalf of Participant, or
otherwise bind Participant in any respect whatsoever. Participant acknowledges
and understands that the majority of the services AudioStocks, Inc. will provide
pursuant to the Agreement will be performed within the first sixty days of the
term of the Agreement.

F.                                       Outside Consultants. From time to time,
the Participant may require AudioStocks, Inc. to provide introductions to
outside third party consultants, broker dealers, market makers, investment banks
and institutional relationships. AudioStocks, Inc. shall provide the Participant
with introductions and offer insight; however, Participant acknowledges that the
ultimate responsibility of any such relationships shall remain with the
Participant and the third parties. Participant acknowledges and understands that
AudioStocks, Inc. assumes no responsibility or liability for any actions of a
third party consultant for which AudioStocks, Inc. provides an introduction.

G.                                      Investment Representations. AudioStocks,
Inc. is an experienced investor in securities of companies in the development
stage and acknowledges that it is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Participant’s shares. AudioStocks Inc. acknowledges that any
investment in the Participant’s shares involves a high degree of risk, and
represents that it is able, without materially impairing its financial
condition, to hold the Participant’s shares for an indefinite period of time and
to suffer a compete loss of its investment.

AudioStocks, Inc. is an “accredited investor” within the meaning of United
States Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D, as
presently in effect.

AudioStocks, Inc. understands that the Participant shares it is receiving
hereunder are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Participant in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the United States Securities Act of 1933, as amended (the “Act”) only in certain
limited circumstances. In this connection, AudioStocks, Inc. represents that it
is familiar with SEC Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Act. AudioStocks, Inc. understands
that the Participant shares it is receiving hereunder have not been registered
under the Act and have not been registered or qualified in any state in which
they are offered, and thus AudioStocks, Inc. will not be able to resell or
otherwise transfer its Participant shares unless they are registered under the
Act and registered or qualified under applicable state securities laws, or an
exemption from such registration or qualification is available.

It understood that the certificates evidencing the Participant shares may bear
one or all of the following legends:

(a)   “THESE  SECURITIES  HAVE  NOT  BEEN  REGISTERED  UNDER  THE SECURITIES ACT
OF 1933, AS AMENDED.   THEY MAY NOT BE SOLD, OFFERED FOR SALE,  PLEDGED  OR 
HYPOTHECATED  IN  THE  ABSENCE  OF  A  REGISTRATION

 

AudioStocks, Inc.

 

Participant

 

3


--------------------------------------------------------------------------------


STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO THE PARTICIPANT THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

(b) Any legend required by applicable state securities laws.

H.                                    Confidentiality. In the event that
Participant discloses material non-public information to AudioStocks, Inc.,
AudioStocks, Inc. shall keep in confidence and shall not, without the
Participant’s consent, disclose to any person (except its own counsel and other
advisors or as such counsel has advised is required by applicable law) any
material non-public information furnished by the Participant to AudioStocks,
Inc. AudioStocks, Inc. and its employees shall not buy or sell shares of the
Participant’s common stock (or derivatives thereof) in the public markets at any
time AudioStocks, Inc. or any of its employees is in possession of any material
non-public information of the Participant.

I.                                            Compliance with Law.  
AudioStocks, Inc. shall comply with all applicable federal, state, county, and
local laws, ordinances, rules regulations, and codes in the performance of its
services hereunder (including the procurement of any necessary permits and
licenses) and AudioStocks, Inc. shall indemnify and hold the Participant
harmless from any and all liability, expenses or claims arising from the
violation by AudioStocks, Inc. of any such laws, ordinances, rules regulations
and codes.

J.                                      Registration Rights. All Compensation,
including the Restricted Stock and Warrants, tendered to AudioStocks, Inc. or
its principals or agents pursuant to this Agreement shall be registered in the
next legally permissible registration statement filed by the Participant.
Participant shall pay for all costs and fees associated with the registration of
any AudioStocks, Inc. Compensation, including the Restricted Stock and Warrants,
held by AudioStocks, Inc. or its affiliates, assignees and agents.

K.                                    Necessary Acts. Each party to this
Agreement agrees to perform any additional acts that are reasonably necessary to
carry out the provisions of this Agreement.

L.                                     Transfer Agent Instructions. Participant
shall execute the attached transfer agent instruction letter (attached as
Exhibit B) instructing the subsequent split of any certificates issued to
Audiostocks, Inc. as Compensation under this Agreement.

M.                                  Covenant to Issue Opinion Letter. On demand
and at no cost to Audiostocks, Participant hereby agrees to order and deliver to
Audiostocks, Inc., any opinion letter related to the sale of restricted stock
pursuant to the provisions of Rule 144 of the Securities Act of 1933.

N.                                    Covenant Not to Stop or Delay Transfer.
Participant hereby covenants and promises that it shall not issue a stop
transfer order on any securities issued pursuant to this Agreement, and that it
shall not otherwise impede, delay or commence any action that would delay the
transfer or the ultimate sale, resale or delivery of any common shares,
including restricted common shares, underlying the Compensation.

O.                                   Costs. Participant aggress to pay to
AudioStocks, Inc., in addition to the Compensation described in Section B
herein, all costs and expenses incurred in performing services described in this
Agreement. Such costs and expenses may include, without limitation, telephone,
messenger, delivery,

AudioStocks, Inc.

 

Participant

 

4


--------------------------------------------------------------------------------


postage, computer research, travel related expenses such as parking, airfare,
meals, and hotel, photocopying and other such reproduction charges and other
similar items. Audiostocks, Inc. shall be obligated to confer with the
Participant prior to any expenditure in excess of $1000.00 in the aggregate.

P.                                     Execution of the Agreement. AudioStocks,
Inc. and the party executing this Agreement on behalf of the Participant
represent and warrant that they have the requisite corporate power and authority
to enter into and carry out the terms and conditions of this Agreement, as well
as all transactions contemplated herein. All lawfully required corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by Participant and of this Agreement. This Agreement has been duly
and validly executed and delivered by Participant and constitutes the valid and
binding obligations of Participant, enforceable in accordance with the
aforementioned terms. Upon delivery of this Agreement to AudioStocks, Inc., this
Agreement will constitute the valid and binding obligations of Participant, and
will be enforceable in accordance with their respective terms. Participant
warrants that it has consulted with an independent attorney of its own choosing,
representing Participant’s interests, and after such consultation, has executed
this Agreement below.

Q.                                  Miscellaneous.

(1)                                     Modification. This Agreement sets forth
the entire understanding of the parties with respect to the subject matter
hereof. This Agreement may be amended only in writing signed by both Parties.

(2)                                     Notices. Any notice required or
permitted to be given hereunder shall be in writing and shall be mailed or
otherwise delivered in person to the parties at the following address:

(a) if to the Company to:

Crdentia Corp.

5001 LBJ Freeway, Suite 850
Dallas, Texas 75244
Attn: John Kaiser, CEO
Phone: (972) 850-0780
Fax:     (972) 850-3058

and (b) if to the Holder, to:

Audiostocks, Inc.
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
Phone: (760) 804-8844
Fax:     (760) 804-8845

(3)                                 Waiver. Any waiver by either party of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any other breach of that provision or of any breach of any
other provision of this Agreement. The failure of a party to insist upon strict
adherence

AudioStocks, Inc.

 

Participant

 

5


--------------------------------------------------------------------------------


to any term of this Agreement on one or more occasions will not be considered a
waiver or deprive that party of the right thereafter to insist upon adherence to
that term of any other term of this Consulting Agreement.

(4)                                 Severability. If any provision of this
Agreement is invalid, illegal, or unenforceable, the balance of this Agreement
shall remain in effect. If any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances.

SIGNATURE PAGE FOLLOWS

AudioStocks, Inc.

 

Participant

 

6


--------------------------------------------------------------------------------


SIGNATURE PAGE

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

For AudioStocks, Inc.

 

 

 

/s/ Luis Leung

 

Printed Name

Luis Leung

Title

President

 

 

For Crdentia Corp.

 

 

 

/s/ James TerBeest

 

Printed Name

James TerBeest

Title

Chief Financial Officer

 

 

A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME. Please Fax to AudioStocks, Inc. at 760-804-8845.

AudioStocks, Inc.

 

Participant

 

7


--------------------------------------------------------------------------------


EXHIBIT A

Common Stock Purchase Warrant

8


--------------------------------------------------------------------------------


EXHIBIT B

[g175761kgi002.jpg]

U.S. Stock Transfer Corporation

1745 Gardena Ave.

Glendale, California 91204-2991

Re:     Transfer of Shares of Crdentia Corp.

Dear Sir or Madam:

Crdentia Corp. (the “Company”) recently issued certificate
no.                   representing                   restricted shares (the
“Certificate”) in the name of Audiostocks.com, Inc.

Pursuant to the terms of an agreement between Audiostocks, Inc. and the parties
listed below (the “Parties”) and the attached instruction letter from
Audiostocks, Inc., the shares underlying the Certificate should be re-issued as
follows:

Name on Certificate

 

Number of Shares

                 

 

 

              

 

 

                 

 

 

                 

 

 

                 

 

 

                 

 

 

                 

 

 

                 

 

 

 

Pursuant to the instruction letter from Audiostocks, Inc., the re-issued
certificates representing the

shares shall be sent to the following address:

Audiostocks, Inc.

2038 Corte Del Nogal, Suite 110

Carlsbad, California 92011

These shares shall be validly issued and transferred into the name of the
Parties pursuant to the instructions listed above. The shares transferred shall
contain a restrictive legend in substantially the same form as now exists on the
Certificate.

Sincerely,

Crdentia Corp.

 

 

 

 

 

By: John Kaiser

 

Its: Chief Executive Officer

 

 

9


--------------------------------------------------------------------------------